Citation Nr: 1625593	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1977 to June 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2014, the Board remanded the case for further development. 

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Although further delay is regrettable, the Board is of the opinion that clarification of the evidentiary record is required before the Veteran's claim is decided.  On this review, the Board has been unable to locate private treatment records referenced at the June 2012 videoconference hearing and in the May 2014 Board decision, as well as VA treatment records referenced by the Appeals Management Center (AMC) in the September 2014 Supplemental Statement of the Case (SSOC).  

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the private treatment records referenced at the June 2012 videoconference hearing and in the May 2014 Board decision, as well as VA treatment records referenced in the September 2014 SSOC and any more recent records pertaining to treatment or evaluation of the Veteran's headaches.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted, to include affording the Veteran another VA examination if the Veteran asserts or the evidence otherwise suggests that the disability has increased in severity since the last VA examination.  

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




